 

EXHIBIT 10.43

 

AMENDED AND RESTATED SHARED SERVICES AGREEMENT

 

THIS AMENDED AND RESTATED SHARED SERVICES AGREEMENT (the “Agreement”) is dated
as of January 16, 2009 by and among HERBST GAMING, INC., a Nevada corporation
(“HG”), whose address is 3440 W. Russell Road, Las Vegas, Nevada, 8911, and,
collectively, BERRY-HINCKLEY INDUSTRIES, a Nevada corporation, whose address is
5195 Las Vegas Blvd. South, Las Vegas, Nevada 89119 and TERRIBLE HERBST, INC., a
Nevada corporation (collectively, “TH”), whose address is 5195 Las Vegas Blvd.
South, Las Vegas, Nevada 89119.  HG and TH are sometimes individually referred
to as a “Party” and collectively as the “Parties”.

 

WHEREAS, HG and TH have entered into that certain Shared Services Agreement
dated as of January 9, 2008 (the “2008 Agreement”) with respect to the provision
of certain services to TH by HG;

 

WHEREAS, HG and TH wish to amend and restate the 2008 Agreement to provide for
the provision of services by TH to HG, as well as the provision of services by
HG to TH, effective as of January 1, 2009.

 

WHEREAS, subject to the terms and conditions set forth herein, TH desires to
reimburse HG for certain employees of HG who are listed on the attached
Exhibit A (the “HG Employees”) that perform services (the “HG Services”) for TH
as requested from time to time and as set forth on Exhibit A;

 

WHEREAS, subject to the terms and conditions set forth herein, HG desires that
the HG Employees perform the HG Services for TH and charge TH for the costs
associated with the HG Services;

 

WHEREAS, subject to the terms and conditions set forth herein, HG desires to
reimburse TH for certain employees of TH who are listed on the attached
Exhibit A (the “TH Employees” and, with the HG Employees, the “Employees”) that
perform services (the “TH Services” and, with the HG Services, the “Services”)
for HG as requested from time to time and as set forth on Exhibit A ;

 

WHEREAS, subject to the terms and conditions set forth herein, TH desires that
the TH Employees perform the TH Services for HG and charge HG for the costs
associated with the TH Services; and

 

NOW, THEREFORE, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, HG and TH agree as follows:

 

1.                                       Specifications of Work.

 

1.1                                 General Services.

 

(a)  The Parties agree that the general scope and results of the HG Services to
be performed by the HG Employees shall be determined by TH and consist primarily
of the day-to-day functions of TH.

 

(b)  The Parties agree that the general scope and results of the TH Services to
be performed by the TH Employees shall be determined by HG and consist primarily
of (i) maintaining the price books for certain HG service station locations; and
(ii) providing management oversight of the service station operations at the
Primm sites.

 

1.2           Substitution of Individuals.  In the event that an HG Employee or
TH Employee resigns as an employee of HG or TH, as applicable, or has been
terminated by HG or TH as an employee, as applicable (a “Termination Event”),
the Party whose employee has resigned or been terminated (the “Affected
Employer”) shall provide notice of such Termination Event to the other Party
(the “Affected Party”).  If an HG Employee or a TH Employee is subject to a
Termination Event: (i) the Affected Employer shall use its reasonable efforts to
replace or substitute another individual as an employee but shall not have any
liability to the Affected Party for its failure to do so; (ii) the Affected
Employer shall provide written notice to the Affected Party of such replacement
or substitute employee; and (iii) the Parties shall consent in writing to the
amendment of the attached Exhibit A, including the salary, the benefit cost and
the allocation percentage (the “Allocation Percentage”) attributable to such
replacement or substituted Employee, which consent shall not be unreasonably
withheld

 

2.                                       Term.  Subject to the terms and
conditions set forth herein, this Agreement shall commence on the Effective Date
and continue in full force and effect for one year (the “Term”), unless
terminated as provided herein, and the Term shall, unless terminated by mutual
written agreement by the Parties, be automatically extended for an additional
one year period.

 

 

--------------------------------------------------------------------------------


 

3.                                       Fees.

 

3.1                                 Consideration.

 

(a)  In consideration of furnishing the HG Services, fees shall be allocated and
payable to HG (the “HG Fee”) in an amount equal to the Allocation Percentage
multiplied by the HG Employees’ salaries plus the costs of the benefits,
including, without limitation, the costs of group health insurance and
disability insurance (the “HG Employee Benefits”), as set forth in the attached
Exhibit A.  The Allocation Percentage is based on the percentage of employees
employed by TH and HG, respectively, as set forth in Exhibit A.

 

(b)  In consideration of furnishing the TH Services, fees shall be allocated and
payable to TH (the “TH Fees” and, with the HG Fee, the “Fee”)  in an amount
equal to the Allocation Percentage multiplied by the TH Employees’ salaries plus
the costs of the benefits, including, without limitation, the costs of group
health insurance and disability insurance (the “TH Employee Benefits” and
together with the HG Employee Benefits, the “Benefits”), as set forth in the
attached Exhibit A.

 

(c)  By January 15 of each successive year, the Parties shall submit to each
other the following: (i) a list of Employees currently employed, (ii) the total
number of employees employed by each entity, respectively, (iii) the percentage
of employees employed by each entity respectively and (iv) the total amount of
the Benefits for the Employees for the preceding year; The TH and HG Fees for
the following year shall then be calculated based on (i) — (iv), and Exhibit A
shall be amended accordingly.

 

3.2                                 Payment.  The HG Fees, offset by the TH
Fees, shall be paid by TH to HG in arrears monthly no later than the tenth day
of each month for the immediately preceding calendar month, and if not paid by
the end of the immediately preceding calendar month shall be deemed a default
hereunder.  All Fees not paid on or prior to such due date shall be subject to a
monthly late charge of eight percent (8%) of the unpaid balance.

 

4.                                       Ownership Rights.  All right, title and
interest in and to all products, services and materials provided to TH by the HG
Employees under this Agreement shall be and remain the property of HG, and all
right, title and interest in and to all products, services and materials
provided to HG by the TH Employees under this Agreement shall be and remain the
property of TH.  The Parties shall have no right, title or interest in or to any
products, services or materials that are produced in connection with the
Services performed by the employees of the other Party pursuant to the terms of
this Agreement.  With specific regard to Sean Higgins, that fact that he is a
shared employee shall not impair, limit or waive the attorney-client
relationship existing between him and the Parties, and the privileges and
confidentiality related thereto.  Notwithstanding the above, HG and TH shall
retain all rights, title and interest to any and all intellectual property that
they utilize as part of the provision of Services to the other Party.

 

5.                                       Termination.

 

5.1                                 Default.  If either Party (the “Defaulting
Party”) materially defaults in the performance of its obligations under this
Agreement, and if such default is not cured within 15 days after written notice
is given to the Defaulting Party specifying the default, then the other Party
may, by giving written notice to the Defaulting Party, terminate this Agreement
as of the date specified in the notice of termination.

 

5.2                                 Payments.  Upon termination of this
Agreement pursuant to Section 5.1, the Parties’ sole remaining obligations,
except as provided for in Section 11.8, shall be to pay the Fees and late
charges relating to the Services prior to the date of such termination.

 

5.3                                 Assistance.  Upon any termination of this
Agreement, each Party will assist and comply with the other Party’s reasonable
directions to cause the orderly transition and migration of the HG Services to
TH and the TH Services to HG, as applicable, or to a third party contractor to
whom HG or TH chooses to transfer the Services.

 

6.                                       Liability.

 

6.1                                 Indemnification.

 

(a)    HG agrees to indemnify TH and its parent, subsidiaries, affiliated
companies, and their respective directors, officers, agents and employees
(collectively, the “TH Indemnified Parties”) for, and to hold each TH
Indemnified Party harmless from and against, any and all liabilities arising or
resulting from the actions of the TH Employees while providing Services to, or
performing Services on behalf of, HG (the “TH Claims”), except to the extent any
such TH Claims are caused by the gross negligence or willful misconduct of TH or
a TH Employee.

 

(b)  TH agrees to indemnify HG and its parent, subsidiaries, affiliated
companies, and their respective directors, officers, agents and employees (each,
an “HG Indemnified Party” and, together with the TH Indemnified Parties, the

 

2

--------------------------------------------------------------------------------


 

“Indemnified Parties”) for, and to hold each HG Indemnified Party harmless from
and against, any and all liabilities arising or resulting from the actions of
the HG Employees while providing Services to, or performing Services on behalf
of, TH (the  “HG Claims” and, together with the TH Claims, the “Claims”), except
to the extent any such HG Claims are caused by the gross negligence or willful
misconduct of HG or an HG Employee.

 

6.2                                 Notice and Procedures.  An Indemnified Party
seeking indemnification pursuant to Section 6.1 will give prompt written notice
in reasonable detail (the “Notice of Claim”) to HG or TH, as the case may be,
stating the basis of any Claim for which indemnification is being sought
hereunder within 30 days after the Indemnified Party’s knowledge thereof;
provided, however, that an Indemnified Party’s failure to provide any such
Notice of Claim to TH or HG, as the case may be, will not relieve HG or TH, as
the case may be, of or from any of its obligations hereunder, except to the
extent that HG or TH suffers prejudice as a result of such failure.  If the
facts giving rise to such indemnification involve an actual or threatened claim
by or against a third party:

 

(a)  The Parties will cooperate in the prosecution or defense of such claim and
will furnish such records, information and testimony and attend to such
proceedings as may be reasonably requested in connection therewith;

 

(b)  An Indemnified Party will make no settlement of any Claim that would give
rise to liability on the part of HG without HG’s prior written consent, which
will not be unreasonably withheld or delayed.  HG will not be liable for the
amount of any settlement affected without its prior written consent.

 

(c)  An Indemnified Party will make no settlement of any Claim that would give
rise to liability on the part of TH without TH’s prior written consent, which
will not be unreasonably withheld or delayed.  TH will not be liable for the
amount of any settlement affected without its prior written consent.

 

7.                                       Acknowledgement.  During the Term, the
Parties shall pay the Fees and late charges without any deductions made
whatsoever for state or federal taxes of any kind.

 

8.                                       Compliance.

 

(a)  HG agrees to: (i) pay all applicable federal and/or state taxes which arise
or relate the employment of any HG Employee under this Agreement; (ii) pay all
premiums and contributions with respect to the HG Employee Benefits; and
(iii) comply with employer obligations with respect to HG’s employees, including
the HG Employees, under applicable federal, state and local laws and
regulations.

 

(b)  TH agrees to: (i) pay all applicable federal and/or state taxes which arise
or relate the employment of any TH Employee under this Agreement; (ii) pay all
premiums and contributions with respect to the TH Employee Benefits; and
(iii) comply with employer obligations with respect to TH’s employees, including
the TH Employees, under applicable federal, state and local laws and
regulations.

 

9.                                       Independent Contractor Status.  The
Parties agree and acknowledge that HG and HG Employees providing HG Services to
TH are independent contractors to TH, and TH and TH Employees providing TH
Services to HG are independent contractors to HG.  Nothing contained in this
Agreement shall be deemed to constitute either Party as an agent,
representative, partner, joint venturer or employee of the other Party for any
purpose.

 

10.                                 Separate Expenses.  All items not paid by
the Parties pursuant to this Agreement shall be paid for separately by each of
the Parties, including, without limitation, separate printing, postage,
stationary and services rendered by third parties.

 

11.                                 Miscellaneous.

 

11.1                           Notices.  All notices, requests, demands and
other communications required or permitted to be given under this Agreement
shall be in writing and shall be deemed given (i) two business days after being
sent by a nationally recognized overnight delivery service or (ii) upon receipt
of electronic or other confirmation of transmission if sent via facsimile, in
each case at the addresses or facsimile numbers (or at such other address or
facsimile number for a Party as shall be specified by like notice) set forth
below:

 

If to HG:

Herbst Gaming, Inc.

 

3440 W. Russell Road

 

Las Vegas, Nevada 89118

 

Attention: General Counsel

 

Fax: (702) 889-7691

 

3

--------------------------------------------------------------------------------


 

If to TH:

Terrible Herbst, Inc.

 

5195 Las Vegas Boulevard South

 

Las Vegas, Nevada 89119

 

Attention: Jerry Herbst

 

Fax: (702) 798-8079

 

11.2                           Entire Agreement.  The provisions of this
Agreement (including the attached exhibit) shall be construed to be one
instrument that reflects the Parties’ entire agreement as to the matters
expressed herein and supersedes all other proposals, agreements, arrangements,
understandings, representations and covenants, oral or written, including the
2008 Agreement, and any such prior agreements are hereby expressly terminated.

 

11.3                           Amendment.  This Agreement may not be amended
except by an instrument in writing signed on behalf of each of the Parties.

 

11.4                           Assignment/Change of Control.  Neither Party may,
without the prior written consent of the other Party, assign or transfer this
Agreement, in whole or in part, either voluntarily or by operation of law, and
any such assignment or transfer shall be null and void.

 

11.5                           Governing Law; Jurisdiction.  This Agreement has
been executed and delivered in, and shall be governed by and construed in
accordance with the internal laws (as opposed to the conflicts of law
provisions) of, the State of Nevada.  Any litigation arising out of or related
to this Agreement shall be instituted and prosecuted only in the appropriate
state or federal court situated in Clark County, Nevada.  Each Party hereto
hereby submits to the exclusive jurisdiction and venue of such courts for
purposes of any such action and the enforcement of any judgment or order arising
therefrom.  Each Party hereto hereby waives any right to a change of venue and
any and all objections to the jurisdiction of the state and federal courts
located in Clark County, Nevada.

 

11.6                           Waivers.  No delay or failure by any Party to
exercise or enforce at any time any right or provision of this Agreement shall
be considered a waiver thereof or of such party’s right thereafter to exercise
or enforce each and every right and provision of this Agreement.  To be valid, a
waiver shall be in writing, but need not be supported by consideration.  No
single waiver shall constitute a continuing or subsequent waiver.

 

11.7                           Attorneys’ Fees.  In the event of any action or
legal proceeding between or among the Parties to enforce, protect, interpret or
establish any of their rights or obligations under this Agreement or any action
or legal proceeding for damages for an alleged breach of any provision of this
Agreement, the prevailing party shall be entitled to recover from the other
party reasonable expenses, attorneys’ fees and costs.

 

11.8                           Survival of Certain Provisions.  Notwithstanding
anything contained in this Agreement, the provisions of Sections 4, 5.2, 6 and
11 shall survive the expiration of the Term or the termination of this
Agreement.

 

11.9                           Interpretation.  The captions of the sections of
this Agreement are for convenience and reference only, and the words contained
therein shall in no way be held to explain, modify, amplify or aid in the
interpretation, construction or meaning of this Agreement.  Any pronouns or
references used herein shall be deemed to include the masculine, feminine or
neuter genders as appropriate.  Any expression in the singular or the plural
shall, if appropriate in the context, include both the singular and the plural.

 

11.10                     Partial Invalidity.  Each provision hereof shall be
interpreted in such manner as to be effective and valid under applicable law,
but in case any provisions herein are, for any reason, held to be invalid,
illegal or unenforceable in any respect, such provisions shall be ineffective to
the extent, but only to the extent, of such invalidity, illegality or
unenforceability without invalidating the remainder of such provisions or any
other provisions hereof, unless such a construction would be unreasonable.

 

11.11                     Execution in Counterparts; Facsimile Signatures.  This
Agreement may be executed in counterparts, each of which shall be considered an
original instrument, but all of which together shall be considered one and the
same agreement.  Facsimile copies of the signature page hereof shall be deemed
originals and shall be binding for all purposes.

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, HG and TH have executed this Amended and Restated Shared
Services Agreement to be effective as of the date first above written.

 

 

Herbst Gaming, Inc., a Nevada corporation

 

 

 

 

By:

/s/ Troy D. Herbst

 

Its:

Chief Executive Officer

 

 

 

 

 

 

 

Terrible Herbst, Inc., a Nevada corporation

 

 

 

 

By:

/s/ Jerry E. Herbst

 

Its:

President

 

 

 

 

 

 

 

Berry-Hinckley Industries, a Nevada corporation

 

 

 

 

By:

/s/ Jerry E. Herbst

 

Its:

President

 

5

--------------------------------------------------------------------------------